Citation Nr: 0516667	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  00-21 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 5, 
1999 for an evaluation of 50 percent for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946, July 1950 to July 1951, November 1952 to March 
1954, and from June 1954 to September 1954.  Service 
department records further reflect that he served in the U.S. 
Marine Corps Reserves from March 1948 to July 1950, and from 
July 1951 to November 1952.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified in May 2005 before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.

The Board notes that the veteran's original claim was phrased 
in such a way as may be interpreted as a request for increase 
in all his hearing disabilities.  In his June 1999 claim he 
wrote he was filing for an increase in rating for the 
following service connected condition:  bilateral hearing 
loss, presently rated at 40 percent.  However, the veteran's 
hearing loss was then rated at 20 percent.  His service 
connected tinnitus was evaluated as 10 percent disabling, and 
the service connected bilateral otitis media, also as 10 
percent disabling for a combined disability evaluation of 40 
percent.

In addition, during the veteran's May 2005 hearing, the 
veteran's representative discussed the issue of neurological 
damage in the veteran's ears.  It is uncertain what this 
damage may be, but to the extent that it raises a claim for a 
separate, compensable evaluation for a manifestation of 
disability not already included in the disabilities for which 
the veteran is now service connected, the Board recognizes an 
implied claim for service connection.

Finally, the veteran testified that he wished to forward a 
claim for an increased evaluation for his service connected 
hearing loss.

These issues are referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the veteran testified before the undersigned Veterans Law 
Judge in May 2005 that he received treatment for his hearing 
disabilities in or about January 1998 when he was in Oregon 
visiting his son and daughter-in-law.  He experienced 
difficulty with his hearing and visited the VA Medical Center 
(VAMC).  The physician evaluated him and determined that he 
had sustained neurological damage.  The physician then 
advised it would be better if the veteran pursued a treatment 
plan with his regular health care providers at home.  So the 
veteran deferred treatment until he returned home.

The regulations provide that, except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).  The effective date of an increase in 
disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  38 C.F.R. § 3.400(o)(2) 
(2004).

It is not possible to determine whether an effective date 
earlier than February 5, 1999 may be established absent the 
VA treatment records from the VAMC in Oregon.  These records 
must therefore be obtained.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify the VA Medical Center 
(MC) at which he testified that he 
received treatment in Oregon while 
visiting his son and daughter-in-law in 
or about December 1997, where he was told 
by a VA physician that he had nerve 
damage in his ear.  The veteran should 
also be asked to identify any other VA or 
non-VA health care providers and 
physicians who may have treated him for 
his hearing disabilities from June 1998 
through June 1999.

2.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers-that 
are not already of record.  In 
particular, the RO should obtain any and 
all medical records for treatment 
accorded him for his hearing disabilities 
from the VAMC in Oregon State that the 
veteran visited in or about December 
1997.

3.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for an 
effective date earlier than February 5, 
1999 for the 50 percent evaluation 
assigned for his bilateral hearing loss.  
If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



